Exhibit 10.103

EXECUTION COPY

FIRST AMENDMENT TO THE PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”) dated
as of April 30, 2007, is entered into among CONSOL ENERGY INC. (“CONSOL
ENERGY”), CONSOL ENERGY SALES COMPANY, CONSOL OF KENTUCKY INC., CONSOL
PENNSYLVANIA COAL COMPANY, CONSOLIDATION COAL COMPANY, ISLAND CREEK COAL
COMPANY, WINDSOR COAL COMPANY, MCELROY COAL COMPANY, KEYSTONE COAL MINING
CORPORATION, EIGHTY-FOUR MINING COMPANY and CNX MARINE TERMINALS INC. (each an
“Originator” and collectively the “Originators”) and CNX FUNDING CORPORATION
(the “Company”).

RECITALS

1. Company and Originators are parties to the Purchase and Sale Agreement dated
as of April 30, 2003 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Purchase and Sale Agreement”);

2. Each of the parties hereto desires to amend the Purchase and Sale Agreement
as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the meanings set forth in the Purchase and Sale Agreement
or in the Receivables Purchase Agreement (as defined in the Purchase and Sale
Agreement).

2. Amendments to the Purchase and Sale Agreement.

(a) Each reference to “CONSOL Sales Company” in the Purchase and Sale Agreement
shall be deemed a reference to “CONSOL Energy Sales Company”.

(b) The “Definitions” paragraph of the Purchase and Sale Agreement shall be
hereby amended and restated in its entirety to read as follows:

“Unless otherwise indicated, certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I to the Amended and Restated
Receivables Purchase Agreement dated as of April 30, 2007 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”) by and among CONSOL Energy Inc., as Servicer, the Company,
the Sub-Servicers party thereto, the Conduit Purchasers



--------------------------------------------------------------------------------

party thereto, the Purchaser Agents party thereto, the financial institutions
from time to time party thereto, as LC Participants, and PNC Bank, National
Association, as the Administrator (in such capacity, the “Administrator”) and LC
Bank (in such capacity, the “LC Bank”). All references herein to months are to
calendar months unless otherwise expressly indicated.”

(c) The Purchase and Sale Agreement is hereby amended by inserting the following
new Section 3.2A immediately after Section 3.2 and before Section 3.3 to read as
follows:

“3.2A Letters of Credit.

(a) Upon the request of Consol Energy (acting as agent for the Originators as
described in subsection (b) below), and subject to the terms and conditions for
issuing Letters of Credit under the Receivables Purchase Agreement (including
any limitations therein on the amount of any such issuance), the Company agrees
to cause the LC Bank to issue, on the Purchase Dates specified by Consol Energy,
Letters of Credit in favor of the beneficiaries specified by Consol Energy. The
aggregate stated amount of the Letters of Credit being issued on any Purchase
Date shall constitute a credit against the aggregate Purchase Price otherwise
payable by the Company on such Purchase Date pursuant to Section 3.2. To the
extent that the aggregate stated amount of the Letters of Credit being issued on
any Payment Date exceeds the aggregate Purchase Price payable by the Company on
such Payment Date, such excess shall be deemed to be a reduction in the
outstanding principal balance of (and, to the extent necessary, the accrued but
unpaid interest on) the Company Notes specified by Consol Energy. The aggregate
stated amount of Letters of Credit to be issued on any Payment Date cannot
exceed the sum of the aggregate Purchase Price payable on such Payment Date plus
the aggregate outstanding principal balance of and accrued but unpaid interest
on the Company Notes on such Payment Date. In the event that any Letter of
Credit issued pursuant to this Section 3.2A (i) expires or is cancelled or
otherwise terminated with all or any portion of its stated amount undrawn,
(ii) has its stated amount decreased (for a reason other than a drawing having
been made thereunder) or (iii) the Company’s Reimbursement Obligation in respect
thereof is reduced for any reason other than by virtue of a payment made in
respect of a drawing thereunder, then an amount equal to such undrawn amount or
such reduction, as the case may be, shall either be paid in cash to the relevant
Originator(s) on the next Payment Date or, if the Company does not then have
cash available therefor, shall be deemed to be added to the outstanding
principal amount of the Company Note(s) issued to such Originator(s). Under no
circumstances shall Consol Energy or any Originator have any reimbursement
obligations in respect of any Letter of Credit.”

“(b) Each Originator appoints Consol Energy as its agent (on which appointment
the Company, the Servicer, the Sub-Servicers, the Purchaser Agents, the
Administrator, the LC Bank, the LC Participants and the Purchasers may rely
until the relevant Originator provides contrary written notice to all of such
Persons) to act on such Originator’s behalf to take all actions and to make all
decisions in respect of the issuance, amendment and administration of the
Letters of Credit, including requests for the

 

2



--------------------------------------------------------------------------------

issuance and extension of Letters of Credit and the allocation of the stated
amounts of Letters of Credit against Purchase Price owed to particular
Originators and against Company Notes issued to particular Originators. In the
event that Consol Energy requests a Letter of Credit hereunder, Consol Energy
shall on a timely basis provide the Company with such information as is
necessary for the Company to obtain such Letter of Credit from the LC Bank, and
shall notify the relevant Originators, the Company and the Administrator of the
allocations described in the preceding sentence. Such allocations shall be
binding on the Company and each Originator.”

(d) Exhibit E of the Purchase and Sale Agreement is hereby amended and restated
in its entirety as Exhibit E attached hereto.

(e) Exhibit F of the Purchase and Sale Agreement is hereby amended and restated
in its entirety as Exhibit F attached hereto.

3. Representations and Warranties. Each of the Originators and the Company
represents and warrants that:

(a) Representations and Warranties. Each representation and warranty made by it
in the Purchase and Sale Agreement and in the other Transaction Documents are
true and correct as of the date hereof.

(b) No Default. Both immediately before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event exists or
shall exist.

(c) Fair Market Value. The Purchase Price for the Receivables sold pursuant to
the Purchase and Sale Agreement reflects the fair market value of such
Receivables.

4. Effect of Amendment. All provisions of the Purchase and Sale Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Purchase
and Sale Agreement (or in any other Transaction Document) to the “Purchase and
Sale Agreement”, or to “hereof”, “herein” or words of similar effect referring
to the Purchase and Sale Agreement, shall be deemed to be references to the
Purchase and Sale Agreement as amended by this Amendment.

5. Effectiveness. This Amendment shall become effective upon satisfaction of
each of the following conditions precedent on and as of the date hereof:

(a) Receipt by the parties hereto of counterparts of this Amendment (whether by
facsimile or otherwise) executed by each of the other parties hereto; and

(b) Such other documents, instruments and opinions as the Administrator may
reasonably request.

 

3



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purpose Sections 5-1401 and 5-1402 of the General Obligations Law of the State
of New York).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Sale Agreement, any other Transaction Document or
any provision hereof or thereof.

9. Consents and Agreements. (a) By their consents and agreements to this
Amendment set forth in the signature pages hereto, the Purchasers hereby agree
that the Company Notes will be deemed to be modified to permit the increases and
decreases of the amounts outstanding under the Company Notes as contemplated by
Section 3.2A of the Purchase and Sale Agreement as amended by this Amendment.

(b) CONSOL Pennsylvania Coal Company (“CONSOL Pennsylvania”) hereby informs the
Administrator and the Company of its intent to convert from a corporation to a
limited liability company on or about June 1, 2007 (the “Conversion”). The
Administrator and the Company hereby consent to the Conversion, provided that,
within a reasonable time after the Conversion, (i) there shall be delivered to
the Administrator copies of (1) the certificate of conversion to limited
liability company for CONSOL Pennsylvania, certified by the Secretary of State
of the State of Delaware and (2) any and all other documentation related to the
conversion of CONSOL Pennsylvania to a limited liability company, as requested
by the Administrator; (ii) there shall be delivered to the Administrator a true,
correct and complete copy of the limited liability company agreement for CONSOL
Pennsylvania; and (iii) CONSOL Energy shall cause all amendments to financing
statements, or original financing statements, necessitated by the Conversion to
have been filed in each jurisdiction in which the filing thereof is required or
requested by the Administrator, and each such financing statement shall be in
form and substance satisfactory to the Administrator.

[Signatures Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

THE ORIGINATORS:         CONSOL ENERGY INC.,     as an Originator     By:  

 

    Name:  

 

    Title:  

 

    CONSOL ENERGY SALES COMPANY,     as an Originator     By:  

 

    Name:  

 

    Title:  

 

    CONSOL OF KENTUCKY INC.,     as an Originator     By:  

 

    Name:  

 

    Title:  

 

    CONSOL PENNSYLVANIA COAL COMPANY,     as an Originator     By:  

 

    Name:  

 

    Title:  

 

 

   S-1   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSOLIDATION COAL COMPANY,

as an Originator

By:

 

 

Name:

 

 

Title:

 

 

 

   S-2   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ISLAND CREEK COAL COMPANY, as an Originator By:  

 

Name:  

 

Title:  

 

WINDSOR COAL COMPANY,

as an Originator

By:  

 

Name:  

 

Title:  

 

MCELROY COAL COMPANY,

as an Originator

By:  

 

Name:  

 

Title:  

 

KEYSTONE COAL MINING CORPORATION,

as an Originator

By:  

 

Name:  

 

Title:  

 

 

   S-3   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

EIGHTY-FOUR MINING COMPANY,

as an Originator

By:

 

 

Name:

 

 

Title:

 

 

CNX MARINE TERMINALS INC.,

as an Originator

By:

 

 

Name:

 

 

Title:

 

 

 

   S-4   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

COMPANY:

 

CNX FUNDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

   S-5   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSENTED TO and AGREED:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

 

Name:  

 

Title:  

 

Address:   PNC Bank, National Association   One PNC Plaza, 26th Floor   249
Fifth Avenue   Pittsburgh, PA 15222-2707 Attention:   Bill Falcon Telephone:  
412-762-5442 Facsimile:   412-762-9184

 

   S-6   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSENTED TO and AGREED:

 

PNC BANK, NATIONAL ASSOCIATION, as the LC Bank and as an LC Participant By:  

 

Name:  

 

Title:   Senior Vice President Address:   PNC Bank, National Association   500
First Avenue   Third Floor   Pittsburgh, PA 15219 Attention:   Richard Munsick
Telephone:   412-762-4299 Facsimile:   412-762-9184 THE BANK OF NOVA SCOTIA, as
LC Participant By:  

 

Name:  

 

Title:  

 

Address:   The Bank of Nova Scotia   One Liberty Plaza   New York, New York
10006 Attention:   Michael Eden Telephone:   212-225-5007 Facsimile:  
212-225-5274

 

   S-7   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

CONSENTED TO and AGREED:

 

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:  

 

Name:  

 

Title:  

 

Address:   Market Street Funding LLC   c/o AMACAR Group, LLC   6525 Morrison
Boulevard, Suite 318   Charlotte, North Carolina 28211 Attention:   Doug Johnson
Telephone:   704-365-0569 Facsimile:   704-365-1362 With a copy to: PNC Bank,
National Association One PNC Plaza, 26th floor 249 Fifth Avenue Pittsburgh, PA
15222 Attention:   Bill Falcon Telephone:   412-762-5442 Facsimile:  
412-762-9184

 

   S-8   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP.,

as a Conduit Purchaser

By:  

 

Name:  

 

Title:  

 

Address:   Liberty Street Funding Corp.   c/o Global Securitization Services,
LLC   114 West 47th Street   New York, New York 10036   Attention: Andrew L.
Stidd   Telephone No.: (212) 302-5151   Facsimile No.: (212) 302-8767 With a
copy to: The Bank of Nova Scotia One Liberty Plaza New York, New York 10006
Attention:   Michael Eden Telephone:   212-225-5007 Facsimile:   212-225-5274

 

   S-9   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit E

to Purchase and Sale Agreement

OFFICE LOCATIONS

Each Originator maintains books and records relating to Receivables at:

1800 Washington Road, Pittsburgh, PA 15241

The Principal Place of Business and Chief Executive Office of each Originator
is:

1800 Washington Road, Pittsburgh, PA 15241

The state of formation of each Originator is:

 

CONSOL Energy Inc.   Delaware Consol Energy Sales Company   Delaware CONSOL of
Kentucky Inc.   Delaware Consol Pennsylvania Coal Company   Delaware
Consolidation Coal Company   Delaware Island Creek Coal Company   Delaware
Windsor Coal Company   West Virginia McELROY COAL COMPANY   Delaware Keystone
Coal Mining Corporation   Pennsylvania Eighty-Four Mining Company   Pennsylvania
CNX Marine Terminals Inc.   Delaware

 

   E-1   

First Amendment to

Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit F

to Purchase and Sale Agreement

TRADE NAMES

Legal Name/Trade Names/Fictitious Names of each Originator

CONSOL Energy Inc.

Consol Energy Sales Company

CONSOL of Kentucky Inc.

Consol Pennsylvania Coal Company

Consolidation Coal Company

Island Creek Coal Company

Windsor Coal Company

McELROY COAL COMPANY

Keystone Coal Mining Corporation

Eighty-Four Mining Company

CNX Marine Terminals Inc. f/k/a Consolidation Coal Sales Company

 

   F-1   

First Amendment to

Purchase and Sale Agreement